      Case 4:16-cv-04265-CW Document 153 Filed 02/06/19 Page 1 of 4



 1   Mark P. Kindall, Cal. Bar No. 138703
     mkindall@ikrlaw.com
 2   Robert A. Izard, pro hac vice
 3   rizard@ikrlaw.com
     IZARD KINDALL & RAABE LLP
 4   29 South Main Street, Suite 305
     West Hartford, CT 06107
 5   Telephone: (860) 493-6292
 6   Gregory Y. Porter, pro hac vice
 7   gporter@baileyglasser.com
     Mark G. Boyko, pro hac vice
 8   mboyko@baileyglasser.com
     BAILEY & GLASSER LLP
 9   1055 Thomas Jefferson Street, NW Suite 540
     Washington, DC 20007
10
     Telephone: (202) 463-2101
11
     Joseph A. Creitz, Cal. Bar. No. 169552
12   joe@creitzserebin.com
     CREITZ & SEREBIN LLP
13   100 Pine Street, Suite 1250
     San Francisco, CA 94111
14
     Telephone: (415) 466-3090
15
     Attorneys for the Plaintiffs
16                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
17
                                     OAKLAND DIVISION
18
     MARLON H. CRYER, individually and on                  Lead Case No. 4:16-cv-04265-CW
19   behalf of a class of all others similarly situated,   [Consolidated with Case No. 4:17-cv-
20   and on behalf of the Franklin Templeton 401(k)        06409-CW]
     Retirement Plan,
21                                                         JOINT STIPULATION AND
                                                           [PROPOSED] ORDER TO ENLARGE
22                          Plaintiffs,                    STAY OF ALL PRE-TRIAL AND
                                                           TRIAL DEADLINES
23
            v.                                             Judge:      Hon. Claudia Wilken
24
     FRANKLIN RESOURCES, INC., the Franklin
25   Templeton 401(k) Retirement Plan Investment
26   Committee, and DOES 1-25,

27
                            Defendants.
28

                                                              JOINT STIPULATION AND [PROPOSED]
                                                                        ORDER TO ENLARGE STAY
                                                                                 4:16-cv-04265-CW
        Case 4:16-cv-04265-CW Document 153 Filed 02/06/19 Page 2 of 4



 1           Pursuant to Rules 6-1, 6-2, 7-12, and 40-1 of the Civil Local Rules of the United States
 2   District Court for the Northern District of California, Plaintiffs and Defendants file this Joint
 3   Stipulation to Enlarge Stay of Pre-Trial and Trial Deadlines in the above-captioned case. This
 4   filing is made with respect to the following facts and recitals:
 5           WHEREAS, the parties filed a notice on December 6, 2018, informing the Court that they
 6   had reached an agreement in principle to settle this case, see Dkt. No. 150;
 7           WHEREAS, the parties requested a stay of all pre-trial and trial deadlines for sixty (60)
 8   days to permit Plaintiffs sufficient time to prepare and file a motion for preliminary approval, see
 9   id.;
10           WHEREAS, the Court granted the parties’ stipulation on December 7, 2018, and stayed
11   all pre-trial and trial deadlines for a period of sixty days (i.e., until February 5, 2019), see Dkt.
12   151;
13           WHEREAS, the parties have been working diligently to prepare the settlement agreement
14   and associated filings;
15           WHEREAS, the parties have conferred and agreed, subject to the Court’s approval, that a
16   short, one-week extension of the current stay is appropriate to permit the parties to finalize the
17   settlement agreement and preliminary approval filings;
18           WHEREAS, enlarging the stay of all current pre-trial and trial deadlines for one week
19   would avoid potentially unnecessary expenses and fees while the parties finalize the settlement
20   agreement and filings;
21           NOW, THEREFORE, by and through the undersigned counsel, the parties stipulate and
22   agree, subject to the Court’s approval, that all pre-trial and trial deadlines should be stayed for an
23   additional period of seven (7) days from the end of the current stay (i.e., until February 12, 2019),
24   and that the deadline for Plaintiffs to file their motion for preliminary approval should be
25   extended one week to February 12, 2019.
26   ///
27   ///
28   ///
                                                                     JOINT STIPULATION AND [PROPOSED]
                                                         1                     ORDER TO ENLARGE STAY
                                                                                        4:16-cv-04265-CW
      Case 4:16-cv-04265-CW Document 153 Filed 02/06/19 Page 3 of 4



 1        IT IS SO STIPULATED.
 2

 3   Dated: February 5, 2018      MARK P. KINDALL
 4                                ROBERT A. IZARD
                                  IZARD KINDALL & RAABE LLP
 5
                                  GREGORY Y. PORTER
 6                                MARK G. BOYKO
                                  BAILEY & GLASSER
 7

 8                                JOSEPH A. CREITZ
                                  CREITZ & SEREBIN LLP
 9
                                  By: /s/ Mark G. Boyko
10                                        Mark G. Boyko
11
                                  Attorneys for Plaintiffs
12
     Dated: February 5, 2018      BRIAN D. BOYLE
13                                CATALINA J. VERGARA
14                                O’MELVENY & MYERS LLP

15
                                  By: /s/ Catalina J. Vergara
16                                        Catalina J. Vergara
17                                Attorneys for Defendants
18

19

20

21

22

23

24

25

26

27

28
                                                      JOINT STIPULATION AND [PROPOSED]
                                           2                    ORDER TO ENLARGE STAY
                                                                         4:16-cv-04265-CW
       Case 4:16-cv-04265-CW Document 153 Filed 02/06/19 Page 4 of 4



 1                                     ATTESTATION OF FILING
 2
            Pursuant to General Order No. 45, Section X(B) regarding signatures, I, Mark G. Boyko,
 3
     hereby attest that concurrence in the filing of this Joint Stipulation and [Proposed] Order to
 4
     Enlarge Stay of All Pre-Trial and Trial Deadlines has been obtained from Catalina J. Vergara
 5
     with conformed signatures above.
 6

 7
      Dated: February 5, 2018                 By: /s/ Mark G. Boyko
 8                                                    Mark G. Boyko

 9

10

11

12

13

14
                                          [PROPOSED] ORDER
15

16          PURSUANT TO STIPULATION, IT IS SO ORDERED.

17                                                              S DISTRICT
                                                             ATE           C
                                                            T
                                                                                      O
                                                       S




18            February 6, 2019
                                                                                       U
                                                      ED




      Dated: _________________
                                                                                        RT




                                                                            DERED
                                                  UNIT




                                                                R
                                              Honorable  IS SO O Wilken
                                                      IT Claudia
19
                                                                                             R NIA




                                              United States District Judge
                                                                                 ilken
20                                                                      laudia W
                                                  NO




                                                                Judge C
                                                                                             FO
                                                   RT




                                                                                         LI




21                                                         ER
                                                      H




                                                                                      A




                                                                N                        C
                                                                                  F
                                                                    D IS T IC T O
22                                                                        R


23

24

25

26

27

28
                                                                              JOINT STIPULATION AND [PROPOSED]
                                                           3                            ORDER TO ENLARGE STAY
                                                                                                 4:16-cv-04265-CW
